IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,305




EX PARTE CLAUDE A. SIMMONS, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F97-02027 IN THE CRIMINAL DISTRICT COURT
FROM DALLAS COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder
and sentenced to life imprisonment. The Fifth Court of Appeals affirmed his conviction. Simmons
v. State, No. 05-97-01987-CR (Tex. App.–Dallas 1999, pet. ref’d). 
            Applicant contends that he is actually innocent. The trial court adopted Applicant’s and the
State’s supplemental stipulated findings of fact and conclusions of law,
 determined that Applicant
has established that he is actually innocent, and recommended that we grant relief. We agree.
Accordingly, relief is granted. The judgment in Cause No. F97-02027 in the Criminal District Court
of Dallas County is set aside, and Applicant is remanded to the custody of the Sheriff of Dallas
County to answer the charges against him. Copies of this opinion shall be sent to the Texas
Department of Criminal Justice–Correctional Institutions Division and Pardons and Paroles Division.
             
Delivered: March 3, 2010
Do Not Publish